DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim 11 is withdrawn from further consideration by the examiner as being drawn to a non-elected invention (Applicant elects Group I, corresponding to claims 1-10 and 12 without traverse).
3.  	Claims 1-10 and 12 are pending and presented for examination.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	Claims 1-10 and 12 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	Claims 1-10 and 12 limitation use the terms “memory unit”, “ control unit”, “voltage measuring unit”, “ current measuring unit”, and “ temperature measuring unit”  that are generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the terms “memory unit”, “ control unit”, “voltage measuring unit”, “ current measuring unit”, and “ temperature measuring unit” or the generic placeholder are modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the terms “memory unit”, “ control unit”, “voltage measuring unit”, “ current measuring unit”, and “ temperature measuring unit” or the generic placeholder are not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “unit” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “unit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this particular case:
Regarding claims 1-10 and 12, the limitation “memory unit”, appears to corresponds to a structure or hardware (hard disk), as indicated in the original specification (see page 14).
Regarding claims 1-10, the limitation “control unit”, appears to corresponds to a structure or hardware (processor and/or logic circuit), as indicated in the original specification (see page 29).
Regarding claim 9, the limitations “voltage measuring unit”, “ current measuring unit”, and “ temperature measuring unit”, appear to corresponds to a structure or hardware (transmitter and receiver), as indicated in the original specification (see pages 14-15).

Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  A battery management apparatus, comprising:
 	 a memory unit configured to store a plurality of discharge curve models including a first discharge curve model associated with a first state of charge value, wherein the first discharge curve model defines a change in voltage of a battery having the first state of charge value over time under a first discharge condition; and 
 	a control unit connected to the memory unit, configured to communicate with the memory unit, and configured to call the first discharge curve model stored in the memory unit, wherein the control unit is configured to: 
 	calculate, from the first discharge curve model, a first time change amount from a first point in time in which the first discharge curve model meets a discharge setting voltage value that is set higher than a lower limit value of discharge voltage of the battery to a second point in time in which the first discharge curve model meets the lower limit value of discharge voltage, 
 	calculate a first derating current value for a first temperature value based on the lower limit value of discharge voltage, the discharge setting voltage value and the first time change amount, 
 	calculate a first current derating ratio indicating a relative size of the first derating current value to a first maximum discharge current value mapped to the first state of charge value, and 
 	store the first current derating ratio in association with the first state of charge value and the first temperature value in the memory unit.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The steps of “calculate, from the first discharge curve model, a first time change amount from a first point in time in which the first discharge curve model meets a discharge setting voltage value that is set higher than a lower limit value of discharge voltage of the battery to a second point in time in which the first discharge curve model meets the lower limit value of discharge voltage, calculate a first derating current value for a first temperature value based on the lower limit value of discharge voltage, the discharge setting voltage value and the first time change amount, calculate a first current derating ratio indicating a relative size of the first derating current value to a first maximum discharge current value mapped to the first state of charge value” as drafted, are processes, under their broadest reasonable interpretation, covers mathematical concepts. 
Accordingly, the claim recites an abstract idea.

a control unit connected to the memory unit, configured to communicate with the memory unit, and configured to call the first discharge curve model stored in the memory unit, wherein the control unit is configured to: store the first current derating ratio in association with the first state of charge value and the first temperature value in the memory unit. The memory unit configured to store a plurality of discharge curve models including a first discharge curve model associated with a first state of charge value, a control unit connected to the memory unit, configured to communicate with the memory unit, and configured to call the first discharge curve model stored in the memory unit, and store the first current derating ratio in the memory unit are recited at a high level of generality (i.e., as generic computer processes performing a generic computer function) such that they are well-understood, routine, and conventional activity in the field. The combination of these elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim is not patent eligible.
Dependent claims 2-8 and 10, add further details of the identified abstract idea.  The claims are not patent eligible.
Dependent claim 9, recites the additional elements of “a voltage measuring unit configured to measure a discharge voltage of the battery; a current measuring unit configured to measure a current of the battery; and a temperature measuring unit configured to measure a temperature of the battery”. The voltage measuring unit configured to measure a discharge voltage of the battery; a current measuring unit configured to measure a current of the battery; and a temperature measuring unit configured to measure a temperature of the battery are recited at a high level of generality, and are considered to be insignificant data gathering steps. 
Independent claim 12, the limitations “calculating, from the first discharge curve model, a first time change amount from a first point in time in which the first discharge curve model meets a discharge setting voltage value that is set higher than a lower limit value of discharge voltage of the battery to a second point in time in which the first discharge curve model meets the lower limit value of discharge voltage; calculating a first derating current value for a first temperature value based on the lower limit value of discharge voltage, the discharge setting voltage value, the first time change amount, a first factor and a second factor, wherein the first factor is a first internal resistance value of the battery mapped to the first temperature value, and the second factor is a first maximum resistance change ratio of the battery mapped to the first temperature value; calculating a first current derating ratio indicating a relative size of the first derating current value to a first maximum discharge current value mapped to the first state of 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites calling a first discharge curve model associated with a first state of charge value from a plurality of pre-stored discharge curve models, wherein the first discharge curve model defines a change in voltage of a battery having the first state of charge value over time under a first discharge condition; and storing the first current derating ratio in association with the first state of charge value and the first temperature value in the memory unit. The steps of pre-storing discharge curve models, wherein the first discharge curve model defines a change in voltage of a battery and storing the first current derating ratio in the memory unit are recited at a high level of generality (i.e., as generic computer processes performing a generic computer function) such that they are well-understood, routine, and conventional activity in the field. The combination of these elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim is not patent eligible.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
8.	Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

9.	Claim 1 recites the limitation “calculate a first current derating ratio indicating a relative size of the first derating current value to a first maximum discharge current value mapped to the first state of charge value.” However, the phrase “a relative size” is a relative term which renders the claim indefinite. The phrase “relative size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, Examiner interprets the above limitation as, calculate a first current derating ratio indicating a value of the first derating 
 	Regarding claims 4-5, 7, and 12, the claims are rejected with the same rationale as in claim 1. 

Claim Objections
10.	Claim 12 is objected to because of the following informalities: Claim 12 recites “storing the first current derating ratio in association with the first state of charge value and the first temperature value in the memory unit”, should read “storing the first current derating ratio in association with the first state of charge value and the first temperature value in a memory unit”. Appropriate correction is required.


Examiner’s Note
11.	 Claims 1-10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and 112 second paragraph, set forth in this Office action. 

12.	The following is a statement of reasons for the indication of allowable subject matter: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. (US 2014/0312910) discloses battery management system includes a sensing unit and a main controller unit (MCU) is disclosed. In one aspect, the sensing unit is configured to measure a current value and a voltage value of a battery under a discharge condition of the battery. In addition, the MCU is configured . 
 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864